EXHIBIT 10.5

 



Environmental Indemnification and Release Agreement

 

 

This Environmental Indemnification and Release Agreement (this “Agreement”) is
made as of the 23rd day of December 2013, by and among IREIT OLIVE BRANCH
WEDGEWOOD, L.L.C., a Delaware limited liability company (“Borrower”) and INLAND
REAL ESTATE INCOME TRUST, INC., a Maryland corporation qualified as a real
estate investment trust (“Guarantor”; together with the Borrower, jointly and
severally or, the “Obligor”) and Bank of America, N.A., a national banking
association (together with its successors and assigns, “Lender”).

 

Recitals

 

Borrower has requested that Lender make a loan (the “Loan”) to Borrower
evidenced by a Promissory Note of even date herewith made by Borrower payable to
the order of Lender in the principal face amount of Sixteen Million Nine Hundred
Thousand and No/100 Dollars ($16,900,000.00), which Loan is secured by a Deed of
Trust, Assignment, Security Agreement and Fixture Filing (as the same may be
from time to time amended, restated, supplemented, extended or otherwise
modified, the “Mortgage”) of even date herewith conveying and encumbering
certain real and personal property as therein described (collectively, the
“Property”), including the land described in Exhibit A which is attached hereto
and made a part hereof. Guarantor has conditionally guaranteed the obligations
of the Borrower with respect to the Loan pursuant to the terms of that certain
Guaranty Agreement dated as of the date hereof (as the same may be from time to
time amended, restated, supplemented, extended or otherwise modified, the
“Guaranty”). As a condition precedent to making the Loan, Lender has required
that Obligor execute and deliver this Agreement to Lender. The term “Loan
Documents” is used herein as defined in the Mortgage.

 

Agreements

 

Section 1 Definitions.

 

As used in this Agreement, the terms defined in the Preamble and in the Recitals
hereto shall have the respective meanings specified therein, and the following
additional terms shall have the meanings specified:

 

“Acceptable ESA” means an environmental site assessment and compliance audit
with respect to the entirety of the Property, performed to the reasonable
satisfaction of Lender, in accordance with good environmental engineering
practices and by a consulting firm reasonably acceptable to Lender, and showing,
in a manner reasonably satisfactory to Lender, no violations of any
Environmental Requirements with respect to the Property as of a date which is
following the Transition Date.

 

“At” or “at,” when used with respect to the Property or any property adjacent to
the Property, means “on, at, in, under, above or about.”

 

“Environmental Claim” means any complaint, action, notice, order, claim,
investigation, judicial or administrative proceeding or action, or other similar
claims or communications from any Person (defined below) involving or alleging
any non-compliance with any Environmental Requirement (defined below) or the
existence of any unsafe or hazardous condition resulting from or related to the
Release (defined below) of any Hazardous Material (defined below).

 

“Environmental Law” means any and all applicable federal, state or local laws,
statutes, ordinances, rules, regulations, orders, principles of common law,
judgments, permits, licenses or other determinations of any judicial or
regulatory authority, now or hereafter in effect, imposing liability,
establishing standards of conduct or otherwise relating to protection of the
environment (including natural resources, surface water, groundwater, soils, and
indoor and ambient air), health and safety, land use matters or the presence,
generation, treatment, storage, disposal, Release or threatened Release,
transport or handling of any Hazardous Material.

 

“Environmental Requirement” means any Environmental Law, or any other applicable
agreement or restriction (including any condition or requirement imposed by any
third party or insurance or surety company), now or hereafter in effect, which
relates to any matters addressed by any Environmental Law, Hazardous Material,
or the prevention of any unsafe or hazardous condition resulting from or related
to the Release of any Hazardous Material.

 

Page 1

 

 

 

“Hazardous Material” means any substance, material, element, compound, waste or
chemical, whether solid, liquid or gaseous, which is defined, listed, classified
or otherwise regulated in any way under any Environmental Laws, or any other
such substances or conditions (including mold and other mycotoxins or fungi)
which may create any unsafe or hazardous condition or pose any threat to health
and safety.

 

“Indemnified Party” means and includes Lender, any Persons owned or controlled
by, owning or controlling, or under common control or affiliated with Lender,
any participants in the Loan, the directors, officers, partners, employees and
agents of Lender and/or such Persons, and the successors and assigns of each of
the foregoing Persons.

 

“Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
governmental authority or any other entity.

 

“Release” means the presence of or any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, seeping,
migrating, dumping or disposing of any Hazardous Material (including the
abandonment or discarding of barrels, drums, tanks, and other similar
containers, containing any Hazardous Material) into the indoor or outdoor
environment.

 

“Transition Date” means the earlier of the following dates: (a) the date on
which the indebtedness and obligations secured by the Mortgage have been paid,
performed and finally discharged in full (without possibility for disgorgement),
and the Mortgage has been released or satisfied; (b) Lender enters onto and
obtains exclusive control of the Property; or (c) the date on which the lien of
the Mortgage is fully and finally foreclosed or a conveyance by deed in lieu of
such foreclosure is fully and finally effective and possession of the Property
has been given to and accepted by Lender or any other purchaser or grantee free
of occupancy and claims to occupancy by Borrower and its heirs, devisees,
representatives, successors and assigns; provided that, if such payment,
performance, release, foreclosure or conveyance is challenged, in bankruptcy
proceedings or otherwise, the Transition Date shall be deemed not to have
occurred until such challenge is validly released, dismissed with prejudice or
otherwise barred by law from further assertion.

 

Section 2 Representations and Warranties.

 

Except as explicitly set forth in Exhibit B which is attached hereto and made a
part hereof, Obligor hereby represents and warrants to, and covenants with,
Lender as of the date hereof, without regard to whether Lender has or hereafter
obtains any knowledge or information related to these matters, as follows:

 

(a) Use of the Property. During the period of Borrower’s ownership or operation
of the Property, and, to the best of Obligor’s knowledge, during the period
prior to Borrower’s ownership or operation of the Property, (i) the Property has
not been used as a treatment, storage or disposal site for any Hazardous
Material, for any other waste disposal activities, for industrial or
manufacturing purposes or for any other use which could give rise to the Release
of any Hazardous Material at the Property or which could create any unsafe or
hazardous condition resulting from or related to the Release of any Hazardous
Material, and to the best of Obligor’s knowledge, no such use on any adjacent
property has occurred at any time prior to the date hereof; (ii) there has been
no Release at or from the Property or, to Obligor’s knowledge, at or from any
disposal or treatment facility which received Hazardous Materials generated by
Borrower or at the Property; and (iii) no active, inactive or abandoned
under-ground or above-ground storage tanks or similar containers, or any
groundwater or monitoring wells of any kind, are or have been located at the
Property.

 

(b) Environmental Claims. No Environmental Claim has been asserted against
Borrower or with respect to the Property. Obligor does not have knowledge of any
threatened or pending Environmental Claim against Borrower, the Property or any
facility that may have received Hazardous Material generated by Borrower or at
the. To Obligor’s knowledge, no Environmental Claim has been filed against any
adjacent property.

 

 

 

 

 

Page 2

 

 

 

(c) Compliance with Laws. During the period of Borrower’s ownership or operation
of the Property, and, to the Obligor’s knowledge, during the period prior to
Borrower’s ownership or operation of the Property, the past and present
conditions, uses and activities at the Property have complied with all
Environmental Requirements. Borrower holds and has held all licenses, permits
and approvals required by any governmental authority under any Environmental
Requirement in connection with the ownership or operation of the business at the
Property and has timely prepared, submitted and made all filings, reports, plans
and notifications required under any Environmental Requirement. Obligor has
furnished to Lender a copy of all reports, permits, assessments, investigations,
correspondence and other documents and information in Obligor’s possession which
relate to environmental conditions at the Property and any other matters
addressed by or relating to compliance with any Environmental Requirement.

 

(d) Environmental Insurance. Borrower has never applied for and been denied
environmental impairment liability insurance coverage relating to the Property.
Obligor has furnished to Lender a copy of all such environmental insurance
policies, and all applications (whether denied, accepted or pending), related to
Borrower or the Property. At Lender’s request, Borrower shall cause Lender to be
named as an additional insured on any such policy currently in effect.

 

Section 3 Covenants and Agreements.

 

(a) Compliance with Environmental Requirements. Obligor will not cause, commit,
permit or allow to continue: (i) any non-compliance with any Environmental
Requirement by Borrower, any tenant or any other Person, by or with respect to
the Property or any use of or condition or activity at the Property; (ii) the
generation, storage or use of any Hazardous Material at the Property, except for
Hazardous Materials that are commonly legally used, stored or generated (and in
such amounts commonly legally used, stored or generated) as a consequence of
using the Property for its permitted business purposes, but only so long as the
use, storage or generation of such Hazardous Materials is in full compliance
with all Environmental Requirements; (iii) the treatment, disposal or
unauthorized Release of any Hazardous Material at the Property in any manner;
(iv) the installation of any above-ground or below-ground storage tanks or other
containers containing Hazardous Materials at the Property; (v) any other
activity which could create any unsafe or hazardous condition resulting from or
related to Hazardous Materials at the Property; or (vi) the attachment of any
environmental lien to the Property. Obligor acknowledges that Hazardous
Materials may permanently and materially impair the value and use of the
Property and shall perform all actions necessary to protect the fair market
value of the Property from impairment as a result of Hazardous Materials.

 

(b) Notice to Lender. If, at any time, Obligor becomes aware, or has cause to
believe, that any Release or threatened Release of any Hazardous Material has
occurred or will occur at the Property, or if Obligor identifies or otherwise
becomes aware of any noncompliance or alleged non-compliance with any
Environmental Requirement by Borrower or at the Property, any threatened or
pending Environmental Claim related to the Property or any event or condition
which could result in an Environmental Claim, Obligor shall notify Lender
immediately in writing of such circumstance and shall include a full description
of all relevant information. Obligor shall, upon receipt, promptly deliver to
Lender a copy of any report, audit, summary or investigation, of any kind or
character, whether prepared by or on behalf of Obligor or by any other Person,
related to environmental conditions at the Property or the compliance status of
the Property with respect to any Environmental Requirement.

 

(c) Site Assessments and Information. If Lender shall ever have reasonable
reason to believe that any Release or threatened Release of a Hazardous Material
or any non-compliance with any Environmental Requirement has occurred with
respect to the Property, or if any Environmental Claim is made or threatened
with respect to the Property, or if an Event of Default (as defined in the
Mortgage) occurs, or following the completion of any corrective action pursuant
to Subsection (d) of Section 3, Borrower shall, within thirty (30) days of
written request by Lender and at Borrower’s expense, provide to Lender an
environmental site assessment and compliance audit of the Property which
addresses such conditions. Such environmental site assessment and compliance
audit shall be performed to the reasonable satisfaction of Lender, in accordance
with good environmental engineering practices and by a consulting firm
reasonably acceptable to Lender. Each report shall be addressed to Lender. A
copy of each report and all supporting documents shall be promptly furnished to
Lender.

 

 

 

 

 

Page 3

 

 

 

(d) Response to Releases, Non-Compliance and Environmental Claims. Borrower
shall, in compliance with all Environmental Requirements, promptly undertake and
complete (subject to force majeure) any and all investigations, testing,
abatement, clean up, remediation, response or other corrective action necessary
or recommended to: (i) remove, remediate, clean up or abate any Release or
threatened Release of any Hazardous Material at or from the Property; (ii)
correct any non-compliance with any Environmental Requirement by Borrower or at
the Property; (iii) address any unsafe or hazardous condition at the Property
resulting from or related to any Hazardous Material; or (iv) make an appropriate
response to any threatened or pending Environmental Claim related to Borrower or
the Property. Any report or other document prepared in response to any of these
events shall be addressed to Lender. A copy of any such report or other document
(and all supporting documents) shall be promptly furnished to Lender. If
requested by Lender, Borrower shall provide to Lender, within thirty (30) days
of Lender’s request, a bond, letter of credit or other financial assurance
evidencing to Lender’s satisfaction that all necessary funds are readily
available to pay the costs and expenses of the required actions and to discharge
any liens established against the Property.

 

(e) Lender’s Rights. Subject to the rights of tenants under valid leases, Lender
shall have the right, but not the obligation, without limitation of Lender’s
rights under the other Loan Documents, and at Obligor’s sole risk and expense,
to enter onto the Property and/or to take, or cause to be taken, such actions as
Lender deems necessary or advisable to investigate, clean up, remediate or
otherwise respond to, address or correct any of the issues addressed in this
Agreement. Obligor shall reimburse Lender on demand for the costs of any such
action. Lender agrees, however, that, except in the case of an emergency, Lender
will take such action only after written notice to Obligor of the circumstances
and the failure by Borrower, within a reasonable period of time following
receipt of such notice, to commence or diligently pursue to completion the
appropriate corrective action. Lender owes no duty of care to protect Obligor or
any other Person against, or to inform Obligor or any other Person of, any
Hazardous Material or other environmental condition affecting the Property.

 

Section 4 Indemnification.

 

(a) Indemnified Matters. Obligor hereby agrees to protect, indemnify, defend,
release and hold each Indemnified Party harmless from and against, and reimburse
each Indemnified Party on demand for, any and all losses, costs, liabilities
(including strict liabilities), claims (including Environmental Claims),
damages, expenses (including reasonable attorneys’ fees incurred in connection
with enforcing this provision), penalties or fines of any kind whatsoever paid,
incurred or suffered by, or asserted against, any Indemnified Party by any
Person in connection with, arising out of or resulting in any way whatsoever
from:

 

(i) the presence, Release or threatened Release of any Hazardous Material at or
from the Property, on or before the Transition Date; or

 

(ii) the breach of any representation, warranty, covenant or agreement contained
in this Agreement because of any act, omission, event or condition existing or
occurring on or before the Transition Date; or

 

(iii) any violation or potential violation, on or before the Transition Date, of
any Environmental Requirement in effect on or before the Transition Date,
regardless of whether any act, omission, event or circumstance giving rise to
the violation constituted a violation at the time of the occurrence or inception
of such act, omission, event or circumstance; or

 

(iv) any Environmental Claim related to any, act, omission, event or condition
existing or occurring in connection with the use or occupancy of the Property at
any time on or before the Transition Date; or

 

(v) the filing or imposition of any environmental lien against the Property;

 

and regardless of whether any matter set forth in the foregoing Subsections (i)
through (v) was caused by any Obligor, a prior owner of the Property, or any
other Person whatsoever. Such indemnity shall not apply, however, to a
particular Indemnified Party to the extent that the subject of the
indemnification is or was caused by or arises out of the sole or gross
negligence or willful misconduct of that particular Indemnified Party.

 

 

 

Page 4

 

 

 

(b) Defense of Claims. Upon demand by an Indemnified Party, Obligor shall
diligently defend any Environmental Claim which relates to the Property or is
threatened or commenced against such Indemnified Party, all at Obligor’s own
cost and expense and by counsel to be approved by Lender in the exercise of its
reasonable judgment. In the alternative, Lender may elect, at any time and for
any reason, to conduct its own defense through counsel selected by Lender and at
the sole cost and expense of Obligor.

 

Section 5 Release.

 

Obligor hereby releases and forever discharges, and covenants not to sue, each
Indemnified Party from any and all claims, injuries, demands, costs, penalties,
attorneys’ fees, costs of litigation and causes of action of any kind
whatsoever, now or hereafter in existence, known or unknown, which Obligor may
have against any Indemnified Party and which are related to events, omissions or
circumstances arising from or related to the Property or matters addressed in
this Agreement, including any actions taken pursuant to Subsection (e) of
Section 3 or any events described in Subsection (a) of Section 4. The release
set forth in this Section 5 shall not apply, however, to a particular
Indemnified Party to the extent that the subject of the release is or was caused
by or arises out of the sole or gross negligence or willful misconduct of that
particular Indemnified Party.

 

Section 6 Notices.

 

All notices, requests, consents, demands and other communications required or
which any party desires to give hereunder or under any other Loan Document shall
be in writing and, unless otherwise specifically provided in such other Loan
Document, shall be deemed sufficiently given or furnished if delivered by
personal delivery, by nationally recognized overnight courier service or by
certified United States mail, postage prepaid, addressed to the party to whom
directed at the addresses specified at the end of this Agreement (unless changed
by similar notice in writing given by the particular party whose address is to
be changed) or by facsimile. Any such notice or communication shall be deemed to
have been given either at the time of personal delivery or, in the case of
courier or mail, as of the date of first attempted delivery at the address and
in the manner provided herein, or, in the case of facsimile, upon receipt.
Notwithstanding the foregoing, no notice of change of address shall be effective
except upon actual receipt; provided that service of a notice or communication
required by any applicable statute shall be considered complete when the
requirements of that statute are met. This Section shall not be construed in any
way to affect or impair any waiver of notice or demand provided in any Loan
Document or to require giving of notice or demand to or upon any Person in any
situation or for any reason.

 

Section 7 Miscellaneous.

 

(a) Consideration. Obligor acknowledges that Lender has relied and will rely on
the representations, warranties, covenants and agreements herein in closing and
funding the Loan and that the execution and delivery of this Agreement is an
essential condition but for which Lender would not close or fund the Loan.

 

(b) Survival. The representations, warranties, covenants and agreements in this
Agreement shall be binding upon each Obligor and their respective successors,
assigns and legal representatives and shall inure to the benefit of Lender and
its successors, assigns and legal representatives and participants in the Loan;
and shall not terminate on the Transition Date or upon the release, foreclosure
or other termination of the Mortgage, but will survive the Transition Date, the
payment in full of the indebtedness secured by the Mortgage, foreclosure of the
Mortgage or conveyance in lieu of foreclosure, the release or termination of the
Mortgage and any or all of the other Loan Documents, any investigation by or on
behalf of Lender, any bankruptcy or other debtor relief proceeding, or any other
event whatsoever; provided, however, that, notwithstanding the foregoing, to the
extent Obligors cause to be delivered to Lender, following the Transition Date,
an Acceptable ESA, no additional claims may be made by Lender (or any party
acting through Lender’s rights hereunder) pursuant to the terms of this
Agreement and this Agreement shall be deemed terminated with respect to any such
additional claims as of the date which is the later of (i) two (2) years
following the Transition Date and (ii) the date on which such Acceptable ESA is
received and reviewed by Lender.

 

 

 

 

 

Page 5

 

 

 

(c) Rights Cumulative. Lender’s rights under this Agreement shall be in addition
to all rights of Lender under the other Loan Documents or at law or in equity,
and payments by Obligor under this Agreement shall not reduce any Obligor‘s
obligations and liabilities under any of the other Loan Documents. The liability
of Obligor or any other Person under this Agreement shall not be limited or
impaired in any way by any provision in the other Loan Documents or applicable
law limiting Obligor’s or such other Person’s liability or Lender’s recourse or
rights to a deficiency judgment. The liability of such other Person, if
applicable, under this Agreement shall not be limited or impaired in any way by
any change, extension, release, inaccuracy, breach or failure to perform by any
party under the Loan Documents, such other Person’s liability hereunder being
direct and primary and not as a guarantor or surety.

 

(d) Rights Under Environmental Requirements. Nothing in this Agreement or in any
other Loan Document shall limit or impair any rights or remedies of Lender or
any other Indemnified Party against Obligor or any other Person under any
Environmental Requirement or otherwise at law or in equity, including any rights
of contribution or indemnification.

 

(e) No Waiver. No delay or omission by Lender to exercise any right under this
Agreement shall impair any such right nor shall it be construed to be a waiver
thereof. No waiver of any single breach or default under this Agreement shall be
deemed a waiver of any other breach or default. Any waiver, consent or approval
under this Agreement must be in writing to be effective.

 

(f) Invalid Provisions. A determination that any provision of this Agreement is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision and a determination that the application of any provision of
this Agreement to any Person or circumstance is illegal or unenforceable shall
not affect the enforceability or validity of such provision as it may apply to
other Persons or circumstances.

 

(g) Construction. Whenever in this Agreement the singular number is used, the
same shall include plural where appropriate, and vice versa; and words of any
gender in this Agreement shall include each other gender where appropriate. The
headings in this Agreement are for convenience only and shall be disregarded in
the interpretation hereof. The words “include” and “including” shall be
interpreted as if followed by the words “without limitation.”

 

(h) Applicable Law; Forum. This Agreement is performable in Charlotte, North
Carolina, and the laws of the State of North Carolina and applicable United
States federal law shall govern the rights and duties of the parties hereto and
the validity, enforcement and interpretation hereof. Obligor hereby irrevocably
submits generally and unconditionally for itself and in respect of its property
to the jurisdiction of any state court or any United States federal court,
sitting in the State of North Carolina and to the jurisdiction of any state
court or any United States federal court, sitting in the state in which any of
the Property is located, over any suit, action or proceeding arising out of or
relating to this Agreement or the Loan. Obligor hereby irrevocably waives, to
the fullest extent permitted by law, any objection that Obligor may now or
hereafter have to the laying of venue in any such court and any claim that any
such court is an inconvenient forum. Obligor hereby agrees and consents that, in
addition to any methods of service or process provided for under applicable law,
all service of process in any such suit, action or proceeding in any state court
or any United States federal court sitting in the state(s) specified above may
be made by certified or registered mail, return receipt requested, directed to
Obligor at the address for notice to Obligor stated below, or at a subsequent
address of which Lender received actual notice from Obligor in accordance with
the Loan Documents, and service so made shall be complete five (5) days after
the same shall have been so mailed. Nothing herein shall affect the right of
Lender to serve process in any manner permitted by law or limit the right of
Lender to bring proceedings against Obligor in any other court or jurisdiction.

 

(i) Modification. This Agreement may be amended only by an instrument in writing
intended for that purpose executed jointly by an authorized representative of
each party hereto.

 

 

 

 

 

 

 

 

 

Page 6

 

 

 

Section 8 Right of Setoff.

Borrower hereby grants to Lender, a continuing lien, security interest and right
of setoff as security for all liabilities and obligations to Lender whether now
existing or hereafter arising, upon and against all deposits, credits,
collateral and property (in all cases relating to the Property or the Loan), now
or hereafter in the possession, custody, safekeeping or control of Lender or any
entity under the control of Bank of America Corporation and its successors
and/or assigns or in transit to any of them. At any time, without demand or
notice (any such notice being expressly waived by Borrower), Lender may setoff
the same or any part thereof and apply the same to any liability or obligation
of Borrower even though unmatured and regardless of the adequacy of any other
collateral security for the Loan. ANY AND ALL RIGHTS TO REQUIRE LENDER TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE LOAN WHICH IS EVIDENCED BY THE NOTE PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE OBLIGORS
OR ANY OBLIGORS, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

Section 9 Intentionally Omitted.

Section 10 Additional Obligor Representations and Covenants.

As of the date hereof, each Obligor represents and covenants to the Lender that:

(a) it is duly organized, validly existing and in good standing under the laws
of the state of its formation and has full power and authority to execute,
deliver and perform this Agreement; and it will preserve and maintain such legal
existence and good standing;

(b) except as disclosed in the Guarantor’s 10-Q filings (as applicable), there
are no actions, suits or proceedings pending or, to its actual knowledge,
threatened in writing against or affecting Obligor, at law, in equity or before
or by any governmental authorities except actions, suits or proceedings which
are fully covered by insurance or have been disclosed in writing to you or
would, if adversely determined, not be likely to have a material adverse effect
on Obligor’s ability to perform its obligations hereunder; Obligor is not in
material default with respect to any order, writ, injunction, decree or demand
of any court or governmental authorities;

(c) the consummation of the transactions contemplated hereby and the performance
of this Agreement have not resulted and will not result in any breach of, or
constitute a default under, any mortgage, deed of trust, lease, bank loan or
credit agreement, corporate charter, by-laws, partnership agreement or other
instrument to which it is a party or by which it may be bound or affected; and

(d) to its knowledge, it is in compliance with, and the transactions
contemplated by this Agreement do not and will not violate any provision of, or
require any filing, registration, consent or approval under, any federal, state
or local law, rule, regulation, ordinance, order, writ, judgment, injunction,
decree, determination or award (hereinafter, "Laws") presently in effect having
applicability to it; and it will comply promptly with all Laws now or hereafter
in effect having applicability to it, the violation of which would have a
material adverse effect on the Obligor’s ability to perform its obligations
hereunder.

 

 

 

 

Page 7

 

 

 

Section 11 Entire Agreement; Counterparts; Construction.

This Agreement embodies the entire agreement between Lender and Obligor with
respect to the environmental indemnification by Obligor. This Agreement
supersedes all prior agreements and understandings, if any, with respect to this
environmental indemnification by Obligor. This Agreement shall be effective upon
execution by Obligor and delivery to Lender. This Agreement may not be modified,
amended or superseded except in a writing signed by Lender and Obligor
referencing this Agreement by its date and specifically identifying the portions
that are to be modified, amended or superseded. This Agreement has been executed
in a number of identical counterparts, each of which shall be deemed an original
for all purposes and all of which constitute, collectively, one agreement. As
used herein, the words "include" and "including" shall be interpreted as if
followed by the words "without limitation."

Section 12 Arbitration.

Any controversy, claim or dispute between or among the parties hereto shall be
subject to the provisions of Section 8.16 of the Loan Agreement.

Section 13 No Limitation of Liability.

The liability of the Obligor hereunder shall in no way be limited or impaired
by, and Obligor hereby consents to and agrees to be bound by (a) any amendment
or modification of the Loan Documents; (b) any extensions of time for
performance required by any of the Loan Documents, including, but not limited
to, any extension of the maturity date of any promissory note; (c) any sale (in
full or any interest therein), assignment or foreclosure pursuant to the Loan
Documents or any sale or transfer of all or any part of the Property; (d) any
exculpatory provision in any of the Loan Documents limiting Lender's recourse to
the Property or to any other security, or limiting Lender's rights to a
deficiency judgment against Obligor; (e) the accuracy or inaccuracy of the
representations and warranties made by Obligor or any guarantor under the Loan
Documents; (f) the release of Obligor or any other person from performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of the Loan Documents by operation of law, your voluntary act, or otherwise;
(g) the release or substitution, in whole or in part, of any security for the
note or other evidence of debt issued pursuant to the Loan Documents, (h)
failure to record or file any of the Loan Documents (or improper recording or
filing of any thereof) or to otherwise perfect, protect, secure or insure any
security interest or lien given as security for the note or other evidence of
indebtedness under the Loan Documents (i) the invalidity, irregularity or
unenforceability, in whole or in part, of any of the Loan Documents; and in any
of such cases, whether with or without notice to Obligor and with or without
consideration.

Section 14 Continuation of Indemnity.

This Agreement shall continue to be effective, or be reinstated automatically,
as the case may be, if at any time payment, in whole or in part, of any of the
obligations indemnified against hereby is rescinded or otherwise must be
restored or returned by Lender (whether as a preference, fraudulent conveyance
or otherwise) upon or in connection with the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Obligor or any other person, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, Obligor or any other person or for a
substantial part of Obligor’s, any of the undersigned’s or any of such other
person’s property, as the case may be, or otherwise, all as though such payment
had not been made. Obligor further agrees that in the event any such payment is
rescinded or must be restored or returned, all reasonable costs and expenses
(including, without limitation, legal fees and expenses) incurred by (you) or on
(your) behalf in defending or enforcing such continuance or reinstatement, as
the case may be, shall constitute costs of enforcement which are covered by each
of the undersigned’s indemnification obligations under this Agreement.

 

 

Page 8

 

 

 

Section 15 Waiver.

Obligor (a) waives any right or claim of right to cause a marshalling of assets
or to cause you to proceed against any of the security for the Loan Documents
before proceeding under this Agreement against the Borrower or Gaurantor in any
particular order; (b) agrees that any payments required to be made hereunder
shall become due on demand; and (c) waives and relinquishes all rights and
remedies accorded by applicable law to indemnitors or guarantors.

 

 

 

 

 

 

[Signatures appear on the following page]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 9

 

 

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed under seal as of the date first written above.

 

BORROWER:

IREIT OLIVE BRANCH WEDGEWOOD, L.L.C., a Delaware limited liability company

 

By: Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole
member

 

 

By:        /s/ David Z. Lichterman

Name:    David Z. Lichterman

Its:         Treasurer and Chief Accounting Officer

                                       [SEAL]

 

Borrower’s Address:

c/o Inland Real Estate Income Trust, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attn: President

Fax – 630-368-2218

 

Copy to :

The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attn: General Counsel

Fax – 630-218-4900

 

GUARANTOR:

 

INLAND REAL ESTATE INCOME TRUST, INC., a Maryland corporation qualified as a
real estate investment trust

 

By:        /s/ David Z. Lichterman

Name:    David Z. Lichterman

Its:         Treasurer and Chief Accounting Officer

                   [SEAL]

 

Guarantor’s Address:

2901 Butterfield Road

Oak Brook, IL 60523

Attn: President

Fax: 630-368-2218

 

Copy to :

The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attn: General Counsel

Fax – 630-218-4900

Page 10

 

 




 

LENDER:

 

BANK OF AMERICA, N.A.

By:         /s/ Patricia Gardenhire

Name:    Patricia Gardenhire

Title:      Vice President

[SEAL]

 

Address of Lender:

Bank of America, N.A.

Commercial Real Estate Banking

100 North Tryon Street

NC1-007-11-15

Charlotte, NC 28255

(Attn: Real Estate Loan Administration)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 11

 

 

 

EXHIBIT A

 

(Description of Land)

 

Land situated in DeSoto County, Mississippi:

 

PARCEL 1, Lot 2:

 

Being located in the Southwest Quarter of section 25, Township 1 South, Range 7
West in the City of Olive Branch, DeSoto County, Mississippi, and being Lot 2 of
Wedgewood Commons as recorded in Plat Book 97, Page 24 at the Chancery Clerk's
Office of said County and being more particularly described as Follows:

 

Commencing at the southwest comer of Section 25, Township 1 South, Range 7 West,
said point being the intersection of the old centerline of Goodman Road (Hwy.
#302) and the old centerline of Pleasant Hill Road per Mississippi Department of
Transportation Right-Of-Way Plat, Federal Aid Project Number 19-0021-01018-10;
thence N21 °36'05" E a distance of 279.61 feet to a found right-of-way monument
at the southwest corner of Lot 1 of Wedgewood Commons (Plat Book 95, Page 48),
said point being in the east right-of-way line of Pleasant Hill Road (public
R.O.W. varies); thence S63°14'15" E a distance of 196.00 feet to a point in the
north right-of-way line of Goodman Road (Hwy. #302) (public R.O.W. varies);
thence with said north right-of-way line, S89°57'21" E a distance of 65.14 feet
to a point at the southeast comer of said Lot 1; thence with the east line of
said Lot 1, N00°04'06" E a distance of 77 .09 feet to a set 1/2" rebar (with
I.D. Cap stamped "Reaves Firm" and typical of all rebar referred to herein as
set) for the Point Of Beginning; thence continuing with said East line of Lot 1,
N00°04'06" E a distance of 227.95 feet to a found iron pipe at the northeast
corner of said Lot 1, said point being in the south line of Lot 4 of Wedgewood
Commons (Plat Book 104, Page 43); thence with said south line of Lot 4,
N89°36'51" E a distance of 363.48 feet to a set 1/2" rebar; thence S45°23'09" E
a distance of 48.89 feet to a set 1/2" rebar in a west line of said Lot 4;
thence with the said west line of Lot 4, S00°23'09" E a distance of 193.3 7 feet
to a set 1/2" rebar in a north line of said Lot 4; thence with said north line
of Lot 4, S89°36'50' W a distance of 399.86 feet to the Point of Beginning.

 

PARCEL 2, Lot 3:

 

Being located in the southwest quarter of Section 25, Township 1 South, Range 7
West in the City of Olive Branch, DeSoto County, Mississippi, and being a
portion of the GPHI, LLC property as recorded in Book 471, Page 696 at the
Chancery Clerk's Office of said County and being further referenced as Lot 3 of
Wedgewood Commons Development as recorded in Plat Book 104, Page 41, at said
Chancer Clerk's Office and being more particularly described as follows:

 

Commencing at the southwest comer of Section 25, township I South, Range 7 west,
said point being the intersection of the old centerline of Goodman Road (Hwy.
#302) and the old centerline of Pleasant Hill Road per Mississippi Department of
Transportation Right-Of-Way Plat, Federal Aid Project Number 19- 0021-01-018-10;
thence N21°36'05" E a distance of 279.61 feet to a found right-of-way monument
at the southwest comer of Lot 1 of Wedgewood Commons(Plat Book 95, Page 48),
said point being in the east right-of-way line of Pleasant Hill Road (public
R.O.W. varies); thence S63°14'15" E a distance of 196.00 feet to a point in the
north right-of-way line of Goodman Road (Hwy. #302) (public R.O.W. varies);
thence with said north right-of-way line, S89°57'21" E a Distance of 167.79 feet
to a found right-of-way monument; thence a distance of 305.38 feet to a found
right-of-way monument; thence S80°39'05" E a distance of 28.74 feet to a set
1/2" rebar (with I.D. Cap stamped "Reaves Firm" and typical of all rebar
referred to herein as set) at ta southeast comer of Lot 5 of Wedgewood Commons
(Plat Book 104, Page 45) and being the Point of Beginning; thence with an east
line of said Lot 5, N00°23'09" W a distance of 301.19 feet to a set 1/2" rebar;
thence N42°49'OO" E a distance of 40.47 feet to a set 1/2" Rebar in a south line
of said Lot 5; thence with said south line of Lot 5 N00°00'00" E a distance of
289.29 feet to a set 1/2" rebar; thence S42°49'00" E a distance of 39.32 feet to
a set rebar; thence with an east line of said Lot 5 S00°00’00" E a distance of
342.65 feet to a set 1/2" rebar in the said north right-of-way line of Goodman
Road; thence with said north right-of-way line of Goodman Road, N85°26'59" W a
distance of l83.93 feet to a found right-of-way monument thence N80°39'05" W a
distance of 160.27 feet to the Point of Beginning.

 

 

EXHIBIT A

 

 

 

PARCEL 3, Lot 4

 

Being located in the southwest quarter of Section 25, Township 1 South, Range 7
West in the City of Olive Branch, DeSoto County, Mississippi, and being the
GPHI, LLC property as recorded in Book 471, Page 696 and the GPHI, LLC property
as recorded in Book 471, Page 708 at the Chancery Clerk's Office of said County
and being further referenced as Lot 4 of Wedgewood Commons Development as
recorded in Plat Book 104, Page 43 of said Chancery Clerk's Office and being
more particularly described as follows:

 

Commencing at the southwest corner of Section 25, Township 1 South, Range 7
West, said point being the intersection of the old centerline of Goodman Road
(Hwy. 302) and the old centerline of Pleasant Hill Road per Mississippi
Department of Transportation Right-Of-Way Plat, Federal Aid Project Number 19-
0021-01-018-10; thence N21°36'05" E a distance of 279.61 feet to a found
right-of-way monument at the southwest corner of Lot 1 of Wedgewood Commons
(Plat Book 95, Page 48), said point being in the east right-of-way line of
Pleasant Hill Road (public R.O.W. varies); thence with said east right-of-way
line of Pleasant Hill Road, N00°07'23" E a distance of 215.12 feet to a set 1/2"
rebar (with I.D". Cap stamped 'Reaves Firm' and typical of all rebar referred to
herein as set) at the northwest comer of said Lot 1 of Wedge wood Commons and
being the Point of Beginning; thence with the said east right-of-way line of
said Pleasant Hill Road, N00°07'23" E a distance of 44.71 feet to a point;
thence N09°57'34" W a distance of 117.62 feet to a found right-of-way monument;
thence continuing N09°57'34" W a distance of 229.47 feet to a set 1/2" rebar;
thence with a non-tangent curve to the right, having a radius of 490.00 feet and
an arc length of 27.07 feet (chord N02°18'22" W - 27.07 feet) to a point of
tangency; thence N00°43'24" W a distance of 411.25 feet to a set 1/2" rebar in
the south line of the GPHI, LLC property (Book 471, Page 711); thence with said
south line of the GPHI, LLC property, N89°38'26" E a distance of 616.04 feet to
a set 1/2" rebar at the northwest comer of Lot 5 of Wedgewood Commons (Plat Book
104, Page 45); thence with the west line of said Lot 5, S00°21'34" E a distance
of 59.70 feet to a set 1/2" rebar; thence S40°42'01" E a distance of 126.S9 feet
to a set 1/2" rebar; thence S00°00'00" E a distance of 44.37 feet to a set 1/2"
rebar; thence S90°00'00'' E a distance of 12.83 feet to a set 1/2" rebar; thence
S00°00'00" E a distance of 294.59 feet to a set 1/2" rebar; thence N90°00'00'' W
a distance of 191.25 feet to a set 1/2" rebar; thence S00°00'00" E a distance of
312.54 feet to a set 1/2" rebar; thence S90°00'00'' E a distance of 200.96 feet
to a set 1/2" rebar; thence S00°23'09" E a distance of 347.79 feet to a set 1/2"
rebar in the north right-of- way line of said Goodman Road; thence with said
north right-of-way line of Goodman Road, N80°39'05" W a distance of 10.98 feet
to a found right-of-way monument; thence N86°01'19" W a distance of 305.38 feet
to a found right-of-way monument; thence N89°57'21" W a distance of 102.65 feet
to a set 1/2" rebar at the southeast corner of said Lot 1 of Wedgewood Commons;
thence with the east line of said Lot 1, N00°04'06" E a distance of 77.09 feet
to a set 1/2" rebar at the southwest corner of Lot 2 of Wedgewood Commons (Plat
Book 97, Page 24); thence with the south line of said Lot 2, N89°36'50" E a
distance of 399.86 feet to a set 1/2" rebar at the southwest corner of said Lot
2; thence with the east line of said Lot 2, N00°23'09" W a distance of 193.37
feet to a set 1/2" rebar; thence N45°23'09" W a distance of 48.89 feet to a set
1/2" rebar; thence with the north line of said Lot 2, S89°36'51 "W a distance of
603.53 feet to the Point of Beginning.

 

PARCEL 4, Lot 6:

 

Being located in the Southwest Quarter of Section 25, Township 1 South, Range 7
West in the City of Olive Branch, DeSoto County, Mississippi, and being a
portion of Parcel "C" of the Lot 6 SCD #1, LLC property as recorded in Book 564,
Page 496 at the Chancery Clerk's Office of said county and being more
particularly described as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A

 

 

 

Commencing at the southwest comer of Section 25, Township 1 South, Range 7 West,
said point being the intersection of the old centerline of Goodman Road (Hwy.
#302) and the old centerline of Pleasant Hill Road per Mississippi Department of
Transportation Right-of-Way Plat, Federal Aid Project Number 19-0021-01-018-10;
thence N21°36'05" E a distance of 279.61 feet to a found right-of-way monument
at the southwest corner of Lot 1 of Wedge wood Commons (Plat Book 95, Page 48),
said point being in the east right-of-way line of Pleasant Hill Road (public
R.O.W. varies), thence S63°14'15" E a distance of 196.00 feet to a point in the
north right-of-way line of Goodman Road (Hwy #302) (public R.O.W. varies);
thence with said north right-of-way line S89°57'21" E a distance of 167.79 feet
to a found rightof-way monument; thence S86°01'19" E a distance of 305.38 feet
to a found right-of-way monument, thence S80°39'05" E a distance of 189.01 feet
to a found right-of-way monument, thence S85°26'59" E a distance of 249.13 feet
to a point at the southeast corner of Lot 5 of Wedgewood Commons (Plat Book 104,
Page 45) for the POINT OF BEGINNING: thence N00°00'00" W a distance of 378.39
feet to a point; thence S90°00'00" E a distance of 27.94 feet of a point; thence
N00°00'00" W a distance of 828.98 feet to a point in the south line of the
Pleasant Hill Holdings, LLC property (Book 592, Page 16); thence with the south
line of the Pleasant Hill Holdings, LLC property, N89°38'26" E a distance of
71.03 feet to a found steel fencepost at the northwest comer of Lot 12 of South
branch Subdivision (PB. 26, PG. 37); thence with the west line of said Lot 12
and the west lines of Lots 11, 10, and 9 of said Southbranch Subdivision, S01
°03'07" E a distance of 847.18 feet to a point at the southwest corner of Lot 8
of said Southbranch Subdivision; thence with the south line of said Lot 8 of
said Southbranch Subdivision, S89°36'02" E a distance of 284.35 feet to a found
iron pin; thence S00°00'00" W a distance of 389.64 feet to a point in the north
right-of-way line of said Goodman Road; thence N85°10'14" W along said north
line a distance of 151.11 feet to a found right-of-way monument; thence
N86°10'41" W a distance of 128.33 feet to a point; thence N85°26'59" W a
distance of 120.64 feet to the POINT OF BEGINNING.

 

PARCEL 5: Easement

 

TOGETHER WITH A RECIPROCAL EASEMENT FOR ACCESS, INGRESS AND EGRESS of record in
Operation and Easement Agreement by and between Target Corporation and SCD#I,
LLC, recorded in Book 565, Page 141, in the Office of the Chancery Court Clerk,
DeSoto County, Mississippi.

 

FOR INFORMATIONAL PURPOSES ONLY: The tax parcel number is 1077 25000 00002.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A

 

 

EXHIBIT B

 

Specific Exceptions to Representations and Warranties

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT B

